Citation Nr: 0810514	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied service 
connection for back strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 dated January 2004, the veteran requested an 
RO hearing before a decision review officer.  A hearing was 
scheduled for November 27, 2004.  But, the veteran 
subsequently postponed that hearing so that he could obtain 
additional medical records to support his claim.  It does not 
appear that additional evidence was submitted or that the 
hearing was rescheduled before the claim was transferred to 
the Board in December 2007.  Hence, it is necessary to 
clarify whether the veteran's hearing request is still valid 
before the Board may further adjudicate the claim.    
   
Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and ask him whether 
he still wants to appear at a hearing at 
his Regional Office.  If he so requests, 
schedule the appropriate hearing and 
provide the veteran adequate notice in 
accordance with 38 C.F.R. § 19.76.

2.	If the veteran chooses to forego the 
opportunity for a hearing, inform him 
that his case will be decided based upon 
the evidence of record.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



